Citation Nr: 1018803	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability and a left knee 
disability and continued a 10 percent disability rating for a 
right knee disability.  The appeal is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran had a central office hearing scheduled for April 
13, 2010, for which he failed to appear.  On April 9, 2010, 
which was within 15 days of the originally scheduled hearing 
date, he had filed a motion for a new hearing date and had 
requested to have a travel board hearing instead.  The Board 
grants his motion to reschedule a travel board hearing to be 
held at the RO in Pittsburgh, Pennsylvania.  As that hearing 
has not yet been conducted, the RO should schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing in connection with his appeal to 
be held at the RO in Pittsburgh, 
Pennsylvania. 
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


